Supreme Court of Florida
                                  ____________

                                  No. SC18-677
                                  ____________

                         IAN DECO LIGHTBOURNE,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  August 30, 2018


PER CURIAM.

      We have for review Ian Deco Lightbourne’s appeal of the circuit court’s

order denying Lightbourne’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Lightbourne’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). Lightbourne responded to this Court’s order to show cause arguing

why this Court’s decisions in Lightbourne v. State, 235 So. 3d 285 (Fla. 2018),
petition for cert. filed, No. 18-5012 (U.S. June 28, 2018), and Hitchcock v. State,

226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017), should not be dispositive

in this case.

       After reviewing Lightbourne’s response to the order to show cause, as well

as the State’s arguments in reply, we conclude that our prior denial of

Lightbourne’s appeal from the circuit court’s denial of his successive motion for

postconviction relief raising similar claims is a procedural bar to the claims at issue

in this appeal. All of Lightbourne’s claims depend upon the retroactive application

of Hurst, to which we have held he is not entitled. See Lightbourne, 235 So. 3d at

286; Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Lightbourne’s motion.

       The Court having carefully considered all arguments raised by Lightbourne,

we caution that any rehearing motion containing reargument will be stricken. It is

so ordered.

CANADY, C.J., and LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON,
JJ., concur.
PARIENTE, J., concurs in result with an opinion.




                                         -2-
PARIENTE, J., concurring in result.

      I agree with the per curiam opinion that we have formerly denied

Lightbourne’s claims to Hurst1 relief pursuant to Hitchcock,2 which, of course, is

now final. Nevertheless, as I have expressed several times, I would apply Hurst

retroactively to Lightbourne’s case. See Hitchcock, 226 So. 3d at 221-23 (Pariente,

J., dissenting). Applying Hurst to Lightbourne’s case, in which the jury’s vote is

unclear, I would grant a new penalty phase because the State cannot prove that the

Hurst error is harmless beyond a reasonable doubt.

An Appeal from the Circuit Court in and for Marion County,
     Steven Glen Rogers, Judge - Case No. 421981CF000170CFAXXX

Neal Andre Dupree, Capital Collateral Regional Counsel, Suzanne Keffer, Chief
Assistant Capital Collateral Regional Counsel, and Nicole M. Noël, Assistant
Capital Collateral Regional Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Patrick A. Bobek,
Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




      1. Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017); see Hurst v. Florida, 136 S. Ct. 616 (2016).

      2. Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513
(2017).

                                        -3-